Co A ANY DN fF WW NY

NO wo NO NH ND NHN HD WN HN we Ke Ke KE KF HFEF EF Se
oOo nN WN On fF WY NYO KF CO UO WN DN fF WY NYO KF OC

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

RODERICK L. A. G.,' Case No. CV 20-05727-RAO
Plaintiff,

V. JUDGMENT
ANDREW SAUL, Commissioner of

Social Security,
Defendant.

 

 

In accordance with the Memorandum Opinion and Order filed concurrently
herewith,

IT IS ORDERED AND ADJUDGED that the decision of the Commissioner
of Social Security is AFFIRMED.

DATED: June 24, 2021 Rayeedin a. OC

ROZELLA A. OLIVER
UNITED STATES MAGISTRATE JUDGE

 

 

' Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
and the recommendation of the Committee on Court Administration and Case
Management of the Judicial Conference of the United States.

 
